  Case 1:19-cv-00539-CFC Document 3 Filed 05/10/19 Page 1 of 2 PageID #: 28




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

                                               X
BRIAN MURRAY, Individually and on Behalf       )
of All Others Similarly Situated,              )
                                               )
                      Plaintiff,               )
                                               )   Civil Action No. 1:19-cv-00539-
        v.                                     )   CFC
                                               )
THE ULTIMATE SOFTWARE GROUP,                   )
INC., SCOTT SCHERR, MARC D. SCHERR,            )   CLASS ACTION
JASON DORSEY, JAMES A.                         )
FITZPATRICK, JR., ALOIS T. LEITER,             )
JONATHAN D. MARINER, RICK A.                   )   JURY TRIAL DEMAND
WILBER, UNITE PARENT CORP., UNITE              )
MERGER SUB, INC., THE BLACKSTONE               )
GROUP L.P., GIC PTE. LTD., CANADA              )
PENSION PLAN INVESTMENT BOARD,                 )
JMI MANAGEMENT, INC., and HELLMAN              )
& FRIEDMAN LLC,                                )
                                               )
                      Defendants,              )


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Brian

Murray hereby voluntarily dismisses the above-captioned action (the “Action”) with prejudice.

Defendants have filed neither an answer nor a motion for summary judgment in the Action, and

no class has been certified.
  Case 1:19-cv-00539-CFC Document 3 Filed 05/10/19 Page 2 of 2 PageID #: 29




Dated: May 10, 2019                       RIGRODSKY & LONG, P.A.

                                    By: /s/ Brian D. Long
                                        Brian D. Long (#4347)
OF COUNSEL:                             Gina M. Serra (#5387)
                                        300 Delaware Avenue, Suite 1220
ROWLEY LAW PLLC                         Wilmington, DE 19801
Shane T. Rowley                         Telephone: (302) 295-5310
Danielle Rowland Lindahl                Facsimile: (302) 654-7530
50 Main Street, Suite 1000              Email: bdl@rl-legal.com
White Plains, NY 10606                  Email: gms@rl-legal.com
Telephone: (914) 400-1920
Facsimile: (914) 301-3514                 Attorneys for Plaintiff




                                      2
